*858Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John DeLullo appeals the district court’s order dismissing his civil action alleging violations of the Fair Debt Collection Practices Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. DeLullo v. Bank of Am., No. 2:11-cv-00660-R AJ-TEM (E.D.Va. Mar. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.